Citation Nr: 1211232	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a psychiatric disability.  

3.  Entitlement to service connection for a low back disability, claimed as degenerative disc disease with radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2009, the Veteran testified via video before a Veterans Law Judge.  A written transcript of that hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the record reflects that the Veteran was afforded a video hearing before a Veterans Law Judge in May 2009.  The Veterans Law Judge who conducted the May 2009 hearing is no longer with the Board, and in December 2011, the Veteran was offered another hearing before a current Veterans Law Judge.  He responded in January 2012, stating he desired a personal hearing at the RO before a Veterans Law Judge.  In light of this pending request, this claim is remanded to afford the Veteran a personal hearing before a Veterans Law Judge seated at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing in appropriate docket order before a Veterans Law Judge seated at the RO.  The appellant should be afforded adequate notice of the time and date thereof.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

